Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise marked “A” and initialed JS (Initials) by Commodity Specialist John Squiceiarini (Commodity Specialist’s Name) on the invoices covered by the instant protest, which was assessed for duty at the rate of 10y2 per centum ad valorem under the provisions of Item 430.00, TSUS, and is claimed to be properly dutiable at the rate of 5 cents per pound under the provisions of Item 178.10., TSUS, consists of a hydrogenated or hardened oil, fat, or grease, viz., hydrogenated lanolin.
IT IS FURTHER STIPULATED AND AGREED that the instant protest is submitted for decision upon this stipulation, the same being limited to the merchandise and the issue described hereinabove and abandoned in all other respects.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed J. S. by Commodity Specialist John Squiceiarini on the invoice accompanying the entry covered by the involved protest properly dutiable under item 178.10 of the Tariff Schedules of the United States at the rate of 5 cents per pound under the provisions therein for hydrogenated or hardened oil, fat, or grease, as claimed.
*133To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.